DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 09/03/2021, have been considered.

Drawings
The drawings, filed on 09/03/2021, are accepted.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method performed by an information service provider system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the processor to perform the method, the method comprising: analyzing information included in an environmental information database to identify desired environmental sensor data of interest, the desired environmental sensor data of interest comprising environmental sensor data that is not included in the environmental database; identifying a geographic area associated with the desired environmental sensor data of interest; identifying a mobile sensor platform configured to generate the desired environmental sensor data of interest; generating, using mapping information included in a mapping database, proposed route information for the mobile sensor platform, the proposed route information transiting, at least in part, the identified geographic area associated with the desired environmental sensor data of interest; and transmitting, from the information service provider system to a system associated with the mobile sensor platform, the proposed route information.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “analyzing information included in an environmental information database…” (See, for example, FIGS. 2-4; ¶55, of the instant specification), “identifying a geographic area associated with the desired environmental sensor data of interest…” (See, for example, FIGS. 2-4; ¶54, of the instant specification), “identifying a mobile sensor platform configured to generate the desired environmental sensor data…” (See, for example, FIGS. 2-4; ¶55, of the instant specification), and “generating…proposed route information…” (See, for example, FIGS. 2-4; ¶63, of the instant specification), each of which comprises the judicial exception of a mathematical process.  
What remains of the claimed method is a generic computer hardware, “a processor,” “a non-transitory computer-readable storage medium,” and “an environmental information database” (See, for example, FIG. 1; ¶26-28, of the instant specification), “environmental sensor data” (See, for example, FIG. 1; ¶32, of the instant specification), “a geographic area,” (See, for example, FIGS. 1-4; ¶21, of the instant specification), “a mobile sensor platform” (See, for example, FIG. 1; ¶20, of the instant specification), “mapping information,” and “a mapping database (See, for example, FIG. 1; ¶28, of the instant specification), and “route information” (See, for example, FIGS. 2-4; ¶58, of the instant specification).  The recited “environmental sensor data” comprises generic from a generic “mobile sensor platform,” each of which is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  Additionally, the step of “generating…proposed route information” comprises convention data processing, which is an insignificant extra-solution activity.  The limitation of “defined time period” comprises an insignificant extra-solution activity.  Additionally, the step of “transmitting…the proposed route information” comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the proposed route information is transmitted.
Under Step 2B, since the only step outside the judicial exception is generic hardware, data gathering and processing steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, does not appear to be patent eligible under 101.
Therefore, with regards to the dependent claims, claims 2-18, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters (U.S. Patent Publication 2016/0086285 A1); in view of Hoffman (U.S. Patent Publication 2011/0264657 A1).
Regarding claim 1, Jordan Peters teaches a method performed by an information service provider system comprising a processor and a non-transitory computer-readable storage medium storing instructions that (Jordan Peters: FIGS. 1, 13; ¶29 [“…the computing device 102 may be a high-end server computer with one or more processors 114 and memory 116 for storing and maintaining the values generated.”]), when executed by the processor, cause the service provider system to perform the method comprising:
analyzing information included in an information database to identify desired sensor data of interest, the desired sensor data of interest comprising sensor data that is not included in the database (Jordan Peters: FIG. 1; ¶29 [“…computing device 102 may use information communicated from the data sources 104, 106 to generate values that may be stored in a conventional database format.”]; FIG. 6; ¶79-90 [“…external data store may provide additional information associated with the type of road, condition of the road, etc. Further, external data store 606 may include information gathered from various sources regarding accidents associated with the road segment, traffic volume associated with the road segment, and the like. As discussed above, the accident information may be received from a third party and/or coded to identify the road segment, type of accident, severity of accident, and the like. In some examples, external data store 606 may include information associated with environmental or weather conditions surrounding a road segment…In other examples, the road segment safety rating may be based on a combination of static factors ( similar to the equation above) as well as some dynamic road factors ( e.g., factors associated with the road segment that may change rapidly or frequently).”]);
identifying a geographic area associated with the desired environmental sensor data of interest (Jordan Peters: FIG. 6; ¶79-90 {See above.});
identifying a mobile sensor platform configured to generate the desired environmental sensor data of interest (Jordan Peters: FIG. 6; ¶79-90 [“…the road segment safety rating module 602 may detect a location of a vehicle ( e.g., via global positioning system (GPS) data collected from the vehicle) and may identify a road segment associated with the location of the vehicle.”] {See above.});
generating, using mapping information included in a mapping database, proposed route information for the mobile sensor platform, the proposed route information transiting, at least in part, the identified geographic area associated with the desired environmental sensor data of interest (Jordan Peters: FIG. 4; ¶50 [“…receive (in step 402) travel route information. The travel route information may include, but is not limited to, a start location, end location, road-by-road directions, and/or tum-by-turn directions. The personal navigation device 110 may use the travel route information and mapping software to determine the road segment upon which the vehicle will travel…”] {See above.}); and
transmitting, from the information service provider system to a system associated with the mobile sensor platform, the proposed route information (Jordan Peters: FIG. 4; ¶50 [“…receive (in step 402) travel route information. The travel route information may include, but is not limited to, a start location, end location, road-by-road directions, and/or tum-by-turn directions. The personal navigation device 110 may use the travel route information and mapping software to determine the road segment upon which the vehicle will travel…”] {See above.}).
However, Jordan Peters fails to explicitly teach an environmental information database.
Hoffman, is directed to an electronic communication system is controlled by a content service provider to return relevant information from a content specific database in response to a user query (Hoffman: Abstract.).  Therein, Hoffman discloses an electronic communication network 10 that includes a content service provider 26 in communication with a network 14 over a communication channel or link 28.  The communication channel 28 is bi-directional and transmits data between content service provider 26 and electronic communication network 14 in a hard-wired or wireless configuration.  The content service provider 26 retrieves relevant information from one or more content specific databases in response to query from the user (Hoffman: FIG. 1; ¶31).  There are several content specific databases 80-90 controlled by the content service provider 26, one of which is a weather specific database 90, controlled by the content service provider 26 (Hoffman: FIG. 5; ¶39-40, ¶60, ¶64).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an environmental information database, disclosed by Hoffman, into Jordan Peters, with the motivation and expected benefit of facilitating generating a route where environmental factors may be of concern.  This method for improving Jordan Peters was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hoffman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jordan Peters and Hoffman to obtain the invention as specified in claim 1.

Regarding claim 2, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Hoffman discloses an electronic communication network 10 that includes a content service provider 26 in communication with a network 14 over a communication channel or link 28.  The communication channel 28 is bi-directional and transmits data between content service provider 26 and electronic communication network 14 in a hard-wired or wireless configuration.  The content service provider 26 retrieves relevant information from one or more content specific databases in response to query from the user (Hoffman: FIG. 1; ¶31).  There are several content specific databases 80-90 controlled by the content service provider 26, one of which is a weather specific database 90, controlled by the content service provider 26 (Hoffman: FIG. 5; ¶39-40, ¶60, ¶64).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an information service provider which controls an environmental information database, disclosed by Hoffman, into Jordan Peters, as modified by Hoffman, with the motivation and expected benefit of facilitating generating a route where environmental factors may be of concern.  This method for improving Jordan Peters, as modified by Hoffman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hoffman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jordan Peters and Hoffman to obtain the invention as specified in claim 2.

Regarding claim 5, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses the mobile sensor platform comprises at least one environmental sensor (Jordan Peters: FIG. 6; ¶88 [“The sensors 610 may be any of various types of sensors…one or more sensors may be used to detect environmental conditions such as precipitation, humidity, cloud cover, or the like.”]). 

Regarding claim 6, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 5 as shown above.  Jordan Peters discloses the at least one environmental sensor comprises a humidity information sensor (Jordan Peters: FIG. 6; ¶88 [“…one or more sensors may be used to detect environmental conditions such as precipitation, humidity, cloud cover, or the like.”]).  

Regarding claim 7, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses the mobile sensor platform comprises a passenger vehicle (Jordan Peters: FIGS. 1-6; ¶50, ¶88 {See above.}).

Regarding claim 8, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses determining a score associated with the mobile sensor platform (Jordan Peters: FIG. 5; ¶68 [“Then, upon completion of the trip, the route risk value may be calculated and stored in memory along with the other information related to the route risk score and mileage traveled.”]).

Regarding claim 9, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses using data sources, including weather information (Jordan Peters: FIG. 1; ¶33 [“Then, upon data sources 104, 106 may provide information… weather information services…”]), for determining a score at or below the score associated with a route of the mobile sensor platform (Jordan Peters: ¶34 [“data sources 104, 106 to generate values that may be used to calculate an estimated route risk.”]).

Regarding claim 10, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 9 as shown above.  Jordan Peters discloses identifying the mobile sensor platform comprises comparing the score associated with the mobile sensor platform with at least one threshold score (Jordan Peters: FIGS. 9-10; ¶119, ¶128 [“In step 910, a determination may be made as to whether the determined road segment safety rating is at or above a predetermined threshold. If so, a notification may be transmitted to the user or driver in step 912 indicating the road segment safety rating…”]; ¶34 [“data sources 104, 106 to generate values that may be used to calculate an estimated route risk.”]).

Regarding claim 11, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses a telematics system associated with a mobile sensor platform (Jordan Peters: FIGS. 5-7; ¶72 [“The system may include a telematics device that monitors, records, and periodically transmits the consumption of risk units to processor 114.”]; ¶78 [“…this information may be received from a telematics device associated with one or more vehicles, and associated sensors detecting such information.”]).

Regarding claim 12, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses identifying the mobile sensor platform further comprises identifying a current location of the mobile sensor platform (Jordan Peters: FIGS. 1-6; ¶93 [“An optimization function may run to determine a path or route from the current location to the destination that minimizes travel time…”]).

Regarding claim 13, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 12 as shown above.  Jordan Peters discloses identifying the mobile sensor platform comprises comparing the current location of the mobile sensor platform with the geographic area associated with the desired environmental sensor data of interest (Jordan Peters: FIGS. 1-6; ¶93 {See above.}).

Regarding claim 14, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 13 as shown above.  Jordan Peters discloses comparing the current location of the mobile sensor platform with the geographic area associated with the desired environmental sensor data of interest comprises determining that the current location of the mobile sensor platform is within a threshold distance of the geographic area associated with the desired environmental sensor data of interest (Jordan Peters: FIG. 7; ¶100 [“…components of the system 700, individually or using communication and collaborative interaction, may determine, present, and implement various types of road segment safety ratings to customers, including generating a road segment safety rating based on road segment data and/or user driving behavior data, determining whether the safety rating is above a pre-determined threshold, identifying alternate road segments, and/or communicating alternate road segments to a user, etc.).

Regarding claim 15, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses determining, based on the received indication of the intended destination of the mobile sensor platform, that a planned route to the intended destination of the mobile sensor platform is within a threshold distance to the geographic area of interest (Jordan Peters: (Jordan Peters: FIGS. 1-6; ¶93; FIGS. 8-12B; ¶121 {See above.}).

Regarding claim 17, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Jordan Peters discloses receiving desired environmental sensor data of interest from the mobile sensor platform (Jordan Peters: FIGS. 1-6; ¶50, ¶88 {See above.}).

Regarding claim 18, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 17 as shown above.  Jordan Peters discloses transmitting at least one message associated with an account associated with a user of the mobile sensor platform to an account management system based on receiving the desired environmental sensor data of interest (Jordan Peters: FIG. 13; ¶118 [“…a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g., driver personal information, insurance account information, demographic information…”]).
Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters, in view of Hoffman; and further in view of Nair (U.S. Patent Publication 2017/0069208 A1).
Regarding claim 3, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  However, Jordan Peters, in view of Hoffman, fails to explicitly teach environmental sensor data of interest comprising data associated with a particular time period not included in the environmental information database.
Nair discloses an approach for determining an alternative route based on status information of a traffic signal and/or attributes associated with a road segment (Nair: Abstract.)  Therein, Nair discloses a desired environmental sensor data of interest comprises data associated with a particular time period not included in the environmental information database managed by the information service provider system (Nair: FIG. 1A; ¶35 [“The system 100 also includes sensors 105. The sensors 105 may be any type of sensor…temporal information sensors…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing environmental sensor data of interest comprising data associated with a particular time period not included in the environmental information database, disclosed by Nair, into Jordan Peters, as modified by Hoffman, with the motivation and expected benefit of determining whether first and second environmental information are associated with a same and/or similar time.  This method for improving Jordan Peters, as modified by Hoffman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nair.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jordan Peters and Hoffman and Nair to obtain the invention as specified in claim 3.

Regarding claim 4, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Nair discloses environmental sensor data of interest comprises a type of data not included in the environmental information database managed by the information service provider system (Nair: FIG. 1A; ¶35 [“The system 100 also includes sensors 105. The sensors 105 may be any type of sensor.…tilt sensors to detect the degree of incline or decline of the vehicle along a path of travel, moisture sensors, pressure sensors…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing environmental sensor data of interest comprises a type of data not included in the environmental information database managed by the information service provider system, disclosed by Nair, into Jordan Peters, as modified by Hoffman, with the motivation and expected benefit of determining whether first and second environmental information are associated with a same and/or similar time.  This method for improving Jordan Peters, as modified by Hoffman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nair.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jordan Peters and Hoffman and Nair to obtain the invention as specified in claim 4.

Regarding claim 16, Jordan Peters, in view of Hoffman, teach all the limitations of the parent claim 1 as shown above.  Nair discloses determining, based on the received indication of the intended destination of the mobile sensor platform, that a planned route to the intended destination of the mobile sensor platform is within a threshold distance to the geographic area of interest (Nair: FIG. 3; ¶63 [“…the distance threshold at at least one road segment between vehicle "A" and traffic signal "B" may be 200 meters. The selection platform 109 may determine that vehicle "A" is within the distance threshold of 200 meters from the traffic signal "B" via sensors 105. Then, the selection platform may determine the status information for the traffic signal "B".”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that a planned route to the intended destination of the mobile sensor platform is within a threshold distance to the geographic area associated with the desired environmental sensor data of interest, disclosed by Nair, into Jordan Peters, as modified by Hoffman, with the motivation and expected benefit of determining whether first and second environmental information are sufficiently accurate.  This method for improving Jordan Peters, as modified by Hoffman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nair.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jordan Peters and Hoffman and Nair to obtain the invention as specified in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication U.S. Patent Publication 2010/0090841 A1, to Zhang et al., discloses sensors mounted on vehicles and public personnel used to monitor various conditions and situations such as air quality, potential biological and chemical attacks, and road and traffic conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864